DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting means, claim 7, the glazing surface, claim 5, the cross brace attached, claim 11, the body secured to the chassis, claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6,8-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, cited by applicant as JP2004331028,  in view of Dix et al. 
Kitagawa has pillars 22, crossmember 14, cross brace shown in figure 1 extending horizontally from the pillars in an arcuate shape, but lacks the claimed suspension connectors, a known detail in this art located at the juncture of pillar and cross brace 26 as taught by Dix et al. at figure 9.  The vehicle interior is unobstructed by the cross brace, which is located below the area of a conventional windshield and the cross brace is thus within an occupant compartment.
It would have been obvious at the time of filing of applicant to provide in Kitagawa the suspension connector or shock tower 14 as taught by Dix et al. in order to connect vehicle suspension.
Claim 3, frame struts are shown in figure 1 connecting to a base 16.
Claim 6, tubular members, such as the cross brace of Kitagawa have a stiffening flange at top and bottom to close the cross section.  The inner and outer arcs are illustrated.
Claim 8, Kitagawa has the brace at front.
Claim 9, the section of the cross brace adjacent the pillars is considered arms as claimed.
Claim 10, the cross brace of Dix et al. is above the connector.
Claim 11, see attachment in figure 9 of Dix et al. .
Claims 12-13, a quadrilateral closed section tubular member has a stiffening flange at front, rear of the section as is common knowledge in this art.
Claim 14, a flat plate to a bottom of a quadrilateral section is also common knowledge in this art.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
Claim 19, chassis X2 of Kitagawa.
Claim 20, detachable securement via such connections as bolting, is common knowledge in this art to allow repair and replacement.
Claim(s) 5,7, 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Dix et al.  as applied to claim 1 and 4 above, and further in view of Ito, cited by applicant as EP3202645.
It would have been obvious at the time of filing of applicant to provide in the combination above a glazing surface supporting a windshield on a cross brace as taught by Ito at 44.
Claim 7, Ito teaches mounting a steering wheel at a cross brace 32.
Claims 17-18, Ito teaches the cross brace conforming and defining a body front.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Dix et al. as applied to claim 1 above, and further in view of Matsumoto et al.
It would have been obvious at the time of filing of applicant to provide in the combination above frame struts 11,13 between a cross brace and roof as taught by Matsumoto et al. to stiffen the roof..
Claim Objections
Claim 15 is objected to because of the following informalities:  Roof lacks antecedent to –roof cross member--.  Appropriate correction is required.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
11/30/2022